Title: [Diary entry: 29 May 1786]
From: Washington, George
To: 

Monday 29th. Thermometer at 68 in the Morng.—72 at Noon and 70 at Night. Thunder, Lightning, and a good deal of rain last Night with

mists & rain till nine Oclk. this Morning and Wind fresh from the Eastward most part of the day. About 9 Oclock, Mr. Tobias Lear, who had been previously engaged on a salary of 200 dollars, to live with me as a private Secretary & precepter for Washington Custis a year came here from New Hampshire, at which place his friends reside. Rid to the Plantations at Dogue Run & Muddy hole passing by the New ground where my ferry and Muddy [hole] people were Hoeing for Corn. Found my Mill race broke in 3 or 4 places and nearly half my Tumbling dams at the head of it, carried away by the fresh, occasioned by the immoderate rains, which had fallen and my Corn field both here & at Muddy hole in all the low places, and in the furrows covered with water. At both they were plowing, at the first to plant corn, and at the latter breaking up, but the water in many places followed the plows & it is to be feared that more hurt than good would result from the measure but the backwardness of Corn planting in one instance and rapid growth of grass in both Scarcely left a choice. On my Return found Colo. Mead here. Found, when I was at Dogue Run that Richard Burnet and wife had been living in the House formerly Barrys, since Wednesdy. last. Agreed this day with James Bloxham, who arrived here the [21st] of April from England, to live with and superintend my farming business upon the terms mentioned in a specific agreement in writing. 